DETAILED ACTION
This action is a response to an IDS filed on 10/15/21 in which claims 15, 17, 19, 20, 29, 30, 57, 59, 61, 62, 71-73 and 85-87 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19 20, 29, 57, 59, 61, 62, 71, 73 and 85-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel “SS Block Composition”, herein Intel and ZTE “4-step random access procedure”
	As to claim 15, Intel teaches a method for wireless communication, comprising: 

	determining, by a terminal device, resource positions and a quantity of synchronization signal blocks sent by a network device to the terminal device through information sent by the network device (Intel section 3 page 2 lines 3-4 the gNB informs the UE about exact SS block time positions proposal 2 indicate the number of actually transmitted blocks L); 
	receiving, by the terminal device, the synchronization signal blocks of the quantity at the resource positions (Intel section 3 line 3-4 the gNB informs the UE about exact SS block times within the NR SS burst set section 1 3rd agreements lines 1-3 the indication of which of the nominal blocks in the SS are actually transmitted are indicated via PBCH (receiving the SS blocks)); 

	Intel does not teach 

	receiving, by the terminal device, third information sent by the network device, wherein the third information comprises configuration information, of resources for random access or random access preambles, corresponding to the synchronization signal blocks of the quantity at the resource positions sent by the network device

	performing, by the terminal device, random access according to the configuration information

	However ZTE does teach

	receiving, by the terminal device, third information sent by the network device, wherein the third information comprises configuration information, of resources for random access or random access preambles, corresponding to the synchronization signal blocks of the quantity at the resource positions sent by the network device (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI (RMSI)); and 
	performing, by the terminal device, random access according to the configuration information (ZTE section 4.3 proposal 6 the remaining minimum SI (RMSI) can indicate RACH resources and preamble indices (used for the PRACH procedure) and section 4.3 part C msg 1 can be transmitted (perform random access) )

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with ZTE, because ZTE teaches us the configuration of all associations between all DL signals (all SS blocks) and all subsets of PRACH resources/indices can be quite compact by using just a few parameters (ZTE page 3 paragraph 8 (last paragraph)) in addition ZTE teaches us the SS burst set configuration, including the positions of actually transmitted SS blocks is included in the RMSI (ZTE proposal 3) and the RMSI is used to select a subset of RACH resources and preamble indices (random access) (ZTE proposal 6)

	As to claim 57, Intel teaches a terminal device, comprising:

(Intel section 3 page 2 line 4 the UE); 

	wherein the processor is configured to determine resource positions and a quantity of synchronization signal blocks sent by a network device to the terminal device through information sent by the network device (Intel section 3 page 2 lines 3-4 the gNB informs the UE about exact SS block time positions proposal 2 indicate the number of actually transmitted blocks L) 

	the transceiver is configured to receive the synchronization signal blocks of the quantity at the resource positions (Intel section 3 line 3-4 the gNB informs the UE about exact SS block times within the NR SS burst set section 1 3rd agreements lines 1-3 the indication of which of the nominal blocks in the SS are actually transmitted are indicated via PBCH (receiving the SS blocks));   

	Intel does not teach

	the transceiver is further configured to receive third information sent by the network device, wherein the third information comprises configuration information, of resources for random access or random access preambles, corresponding to the synchronization signal blocks of the quantity at the resource positions sent by the network device; and 

	the processor is further configured to perform random access according to the configuration information.  

	However ZTE does teach

the transceiver is further configured to receive third information sent by the network device, wherein the third information comprises configuration information, of resources for random access or random access preambles, corresponding to the synchronization signal blocks of the quantity at the resource positions sent by the network device (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI); and 
	the processor is further configured to perform random access according to the configuration information (ZTE section 4.3 proposal 6 the remaining minimum SI (RMSI) can indicate RACH resources and preamble indices (used for the PRACH procedure) and section 4.3 part C msg 1 can be transmitted (perform random access) )



	As to claim 73, Intel teaches a wireless communication device, comprising: 
	a processor and a transceiver (Intel section 3 lines 3 the gNB); 
	wherein the processor is configured to determine a mapping relationship between synchronization signal blocks and first information (Intel section 1 3rd agreements last bullet the number and positions of the nominally transmitted SS blocks in an SS burst set is predefined and section 3 paragraph 1 the maximum number of the nominal SS blocks is Lmax (predefined) and L is the number of actual blocks) and 
	the transceiver is configured to receive or send the synchronization signal blocks and the first information according to the mapping relationship (Intel section 3 lines 3-4 the gNB informs the UE about exact SS block time positions proposal 2 indicate the number of actually transmitted blocks L);  
	the mapping relationship is a mapping relationship between resource positions of the 4835-2193-2782, v. 1U.S. Patent Application Serial No. 16/637,630Page 6 of 9Reply responsive to Office Action dated May 10, 2021Reply dated: June 9, 2021synchronization signal blocks and the first information (Intel section 3 lines 3-4 the gNB informs the UE about exact SS block time positions proposal 2 indicate the number of actually transmitted blocks L);  and
	
	Intel does not teach
	 the first information comprises configuration information for configuring at least one of random access resources or random access preambles corresponding to the synchronization signal blocks of a quantity at the resource positions for random access of a terminal device.  

	However ZTE does teach
 the first information comprises configuration information for configuring at least one of random access resources or random access preambles corresponding to the synchronization signal blocks of a quantity at the resource positions for random access of a terminal device (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI section 4.3 proposal 6 the remaining minimum SI can indicate RACH resources and preamble indices and section 4.3 part C msg 1 can be transmitted (perform random access)); 




	As to claim 17, the combination of Intel and ZTE teach the method according to claim 15, wherein receiving, by the terminal device, the synchronization signal blocks of the quantity at the resource positions, comprises: receiving, by the terminal device, the synchronization signal blocks of the quantity of the quantity only at the indicated resource positions, and stopping detection on a possible synchronization signal block at another position.  (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (stop detection on a possible signal block at another position)

	As to claim 19, the combination of Intel and ZTE teach the method according to claim 15, wherein the method further comprises: 
	receiving, by the terminal device, second information sent by the network device (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI and Intel page 2 section 3 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information)); 

	wherein determining, by the terminal device, the resource positions and the quantity of the synchronization signal blocks sent by the network device to the terminal device through the information sent by the network device, comprises:
	 determining, by the terminal device, the resource positions and the quantity of the synchronization signal blocks sent by the network device to the terminal device according to the second information (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI (second information) and Intel page 2 section 3 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information));  and 
	wherein the second information indicates the resource positions and the quantity of the synchronization signal blocks sent to the terminal device through indicating whether each preset transmittable synchronization signal block is sent (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI (second information and Intel page 2 section 3 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission) ; 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with ZTE for the same reasons stated in claim 15. 

	As to claim 20, the combination of Intel and ZTE teach the method according to claim 19, wherein information for indicating whether the each synchronization signal block is sent in the second information is sequenced according to resource position indices of the synchronization signal blocks or identifiers of the synchronization signal blocks (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information))
  
	As to claim 29, the combination of Intel and ZTE teach the method according to claim 15, wherein the method further comprises: 
	selecting a synchronization signal block from received synchronization signal blocks (ZTE section 5 a UE selects a PRACH group based on the DL signal with best measurement results); 
	determining a resource for random access or a random access preamble according to the selected synchronization signal block (ZTE section 5 the UE sweeps until it finds a beam pair (resource) that is good and uses that for the Msg 1 transmission (random access)); and
	 performing random access by using the determined resource or random access preamble (ZTE section 5 the UE sweeps until it finds a beam pair (resource) that is good and uses that for the Msg 1 transmission (random access));

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with ZTE for the same reasons stated in claim 15. 


	As to claim 59, the combination of Intel and ZTE teach the terminal device according to claim 57, wherein the transceiver is further configured to: receive the synchronization signal blocks of the quantity only at the indicated resource positions, and stop detection on a possible synchronization signal block at another position (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (stop detection on a possible signal block at another position)



	As to claim 61, the combination of Intel and ZTE teach the terminal device according to claim 57, wherein the transceiver is further configured to: 
	receive second information sent by the network device  (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information); and 4835-2193-2782, v. 1U.S. Patent Application Serial No. 16/637,630Page 5 of 9 Reply responsive to Office Action dated May 10, 2021 
	Reply dated: June 9, 2021 the processor is further configured to: 
	determine the resource positions and the quantity of the synchronization signal blocks sent by the network device to the terminal device according to the second information (ZTE page 4 line 14-15 the positions of the actually transmitted SS blocks can be informed to UEs this information is included in the SS burst  and page 4  proposal 3 the SS burst set configuration including the positions (implies quantity) of actually transmitted SS blocks is included in the remaining minimum SI);; 
	wherein the second information indicates the resource positions and the quantity of the synchronization signal blocks sent to the terminal device through indicating whether each preset transmittable synchronization signal block is sent (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information); 

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with ZTE for the same reasons stated in claim 15. 


	As to claim 62, the combination of Intel and ZTE teach the terminal device according to claim 61, wherein information for indicating whether the each synchronization signal block is sent in the second information is sequenced according to resource position indices of the synchronization signal blocks or identifiers of the synchronization signal blocks (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information))


  
As to claim 71, the combination of Intel and ZTE teach terminal device according to claim 57, wherein the processor is further configured to: select a synchronization signal block from received (ZTE section 5 a UE selects a PRACH group based on the DL signal with best measurement results); 
determine a resource for random access or a random access preamble according to the selected synchronization signal block; (ZTE section 5 the UE sweeps until it finds a beam pair (resource) that is good and uses that for the Msg 1 transmission (random access)); and
	 perform random access by using the determined resource or random access preamble (ZTE section 5 the UE sweeps until it finds a beam pair (resource) that is good and uses that for the Msg 1 transmission (random access));
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel with ZTE for the same reasons stated in claim 15. 




  
	As to claim 85, the combination of Intel and ZTE teach the method according to claim 15, wherein at least one bit is sent by the network device, wherein the at least one bit indicates whether a synchronization signal block is sent on a resource position corresponding to the at least one bit (Intel page 2 section 3 lines 6-8 provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information))
 

	As to claim 86, the combination of Intel and ZTE teach the method according to claim 85, wherein each of the at least one bit indicates whether a synchronization signal block is sent on a corresponding resource position (Intel page 2 section 3 lines 6-8provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information))


	As to claim 87, the combination of Intel and ZTE teach the method according to claim 85, wherein each of the at least one bit of 1 indicates that a synchronization signal block is sent on a corresponding resource position, and each of the at least one bit of 0 indicates that a synchronization signal block is not sent on a corresponding resource position (Intel page 2 section 3 lines 6-8  provide signaling about actually transmitted SS Blocks, Bit 1 means there is a SS block at the position and Bit 0 means there is no transmission (second information))

Claims 30 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over, Intel, ZTE and Islam Pub. No.: 2017/0353254, herein Islam.
	As to claim 30, the combination of Intel and ZTE teach the method according to claim 15, 

	Intel nor ZTE teach

	wherein the synchronization signal blocks at different resource positions are sent through different beams

	However Islam does teach

	wherein the synchronization signal blocks at different resource positions are sent through different beams (Islam [0094] In an aspect, the base station may transmit (e.g., to the UE) the synchronization signals in a synchronization signal block (SS block), where each SS block corresponds to a respective direction of a beam of the base station. When the base station transmits one or more burst sets, each burst set may include a set of SS blocks, where each SS block in the set of SS blocks may correspond to a respective beam direction. For example, in a scenario where a base station may sweep in 16 directions using 16 beams respectively, a burst set may contain 16 SS blocks, where each SS block corresponds to a different direction of a corresponding beam)
  
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel and ZTE with Islam, because Islam teaches us [0083] The base station 402/UE 404 


	As to claim 72, the combination of Intel and ZTE teach the terminal device according to claim 57, wherein the synchronization signal blocks at different resource positions are sent through different beams (Islam [0094] In an aspect, the base station may transmit (e.g., to the UE) the synchronization signals in a synchronization signal block (SS block), where each SS block corresponds to a respective direction of a beam of the base station. When the base station transmits one or more burst sets, each burst set may include a set of SS blocks, where each SS block in the set of SS blocks may correspond to a respective beam direction. For example, in a scenario where a base station may sweep in 16 directions using 16 beams respectively, a burst set may contain 16 SS blocks, where each SS block corresponds to a different direction of a corresponding beam)
 
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Intel and ZTE with Islam for the same reasons stated in claim 30.


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880. The examiner can normally be reached 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467